Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, this claim recites a petrophysical property present in “the data set.”  However, this term does not have antecedent basis in the claim, and it is unclear as to which data set this was intended to refer.
Regarding claims 2-11, these claims are rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (“Integration of regional to outcrop digital data: 3D visualization of multi-scale geological models” Computers and Geosciences 35, Pages 4-18; 2009), referred herein as Jones, in view of Tapscott et al. (U.S. Patent Application Publication No. 2011/0264430), referred herein as Tapscott.
Regarding claim 1, Jones teaches a method for creating a scalable geological model (figs 1 and 2; page 7, first para, lines 1-13) comprising: identifying one or more geological scales, establishing a geological tiered system, and identifying one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4); assimilating multiple scales of geological data to form a scalable geological model (page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; page 15, para beginning “The principle”); and adding a well scale to the scalable geological model if a well scale property is present in the data set (page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines).
Jones teaches that “high-performance 3D visualisation is commonplace in all major petroleum companies and has become an integral part of standard exploration and production activities,” (page 5, first para, the last 4 lines) and that “Multi-scale digital models represent one tool that can help to improve understanding, and are already being utilised during petroleum exploration and production.” (page 9, para beginning “Field,” lines 14-17).  However, Jones does not explicitly teach that the well scale property is a petrophysical property.

Regarding claim 2, Jones in view of Tapscott teaches the method of claim 1, further comprising zooming in on the scalable geological model (Jones, page 10, Table 1; page 9, para beginning “Field,” the last 11 lines; e.g. moving from satellite to well-level imagery).
Regarding claim 3, Jones in view of Tapscott teaches the method of claim 1, further comprising zooming out on the scalable geological model (Jones, page 10, Table 1; page 15, para beginning “The principle,” e.g. moving from well-level to satellite imagery).
Regarding claim 4, Jones in view of Tapscott teaches the method of claim 1, wherein the one or more geological scales are a global scale, a regional scale, a basin 
Regarding claim 5, Jones in view of Tapscott teaches the method of claim 4, wherein the one or more graphical resolution levels range from a coarse resolution to a fine resolution (Jones, page 10, Table 1, resolution column; page 9, para beginning “Digital,” lines 1-4; page 14, figure 5).
Regarding claim 6, Jones in view of Tapscott teaches the method of claim 4, wherein the global scale comprises a continent or an ocean (Jones, page 10, Table 1, elevation data, aerial images; page 14, fig 5A; page 13, section 5.2, the first para, lines 1-3; Tapscott, para 80, lines 1-7 and 19-23; para 145, lines 1-4).
Regarding claim 7, Jones in view of Tapscott teaches the method of claim 4, wherein the regional scale comprises a deltaic system, a continental shelf, a shallow marine setting, or a deep marine setting (Jones, page 10, Table 1, published maps, geophysics, regional data; page 14, fig 5B; page 15, the first para, lines 2-5; Tapscott, para 4, lines 3-6; para 73, lines 16-23; para 80, lines 1-7).
Regarding claim 8, Jones in view of Tapscott teaches the method of claim 4, wherein the basin scale comprises a flood plain, a levee, a fluvial channel, a shoreface, a continental slope break, or an offshore system (Jones, page 10, Table 1, outcrop capture, geology mapping; page 11, section 4.1, lines 1-8; Tapscott, para 111).
Regarding claim 9, Jones in view of Tapscott teaches the method of claim 4, wherein the reservoir scale comprises a flood plain permeable facies, a flood plain impermeable facies, a levee permeable facies, a levee impermeable facie, a fluvial channel permeable facie, a fluvial channel impermeable facie, a shoreface permeable facie, a shoreface impermeable facie, a continental slope break permeable facie, a continental slope break impermeable facie, an offshore permeable facie, or an offshore impermeable facie (Tapscott, para 106, lines 1-10; paras 109, 111, and 112).
Regarding claim 10, Jones in view of Tapscott teaches the method of claim 4, wherein the well scale comprises a permeable facie petrophysical property or an impermeable facie petrophysical property (Jones, page 10, Table 1, subsurface and geophysics categories, with well-bore, mining, and borehole data; page 5, first para, the last 4 lines; page 9, para beginning “Field,” lines 14-33; page 10, the last 7 lines; Tapscott, para 6, lines 1-15; para 58, lines 1-17; para 90, lines 1-3 and 15-20; para 106, lines 1-10; para 124, lines 1-7).
Regarding claim 11, Jones in view of Tapscott teaches the method of claim 1, further comprising performing a drilling operation, stimulation operation, or production operation which produces new data for the geological tiered system (Jones; page 5, first para, the last 4 lines; page 10, the last 7 lines; Tapscott, para 58, lines 1-17; para 81, lines 1-11).
Regarding claim 12, Jones teaches a method for creating a scalable geological model (figs 1 and 2; page 7, first para, lines 1-13) comprising: identifying one or more geological scales, establishing a geological tiered system, and identifying one or more graphical resolution levels for each of the one or more geological scales (page 10, Table 1; page 9, para beginning “Field,” the last 25 lines; para beginning “Digital,” lines 1-4), wherein the one or more geological scales are a global scale, a regional scale, a 
Jones teaches that “high-performance 3D visualisation is commonplace in all major petroleum companies and has become an integral part of standard exploration and production activities,” (page 5, first para, the last 4 lines) and that “Multi-scale digital models represent one tool that can help to improve understanding, and are already being utilised during petroleum exploration and production.” (page 9, para beginning “Field,” lines 14-17).  However, Jones does not explicitly teach that the well scale property is a petrophysical property.
Tapscott teaches a method for creating a scalable geological model, comprising identifying a plurality of scales from global to sub-surface levels, establishing a geological tiered system, and assimilating multiple scales to form the model (figs 6-13; 
Regarding claim 13, the limitations of this claim substantially correspond to limitations of claim 12 (except for the memories, graphics module, processors, and software, which are taught by Jones, figures 1 and 2; and Tapscott, fig 2, system computer 210, memories 212, 214, and 216, and paras 47 and 48, para 50, lines 1-14); thus they are rejected on similar grounds.
Regarding claims 14-17 and 18, the limitations of these claims substantially correspond to the limitations of claims 2-5 and 11, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 19, Jones in view of Tapscott teaches the system of claim 18, wherein the one or more processors are further configured to update the scalable geological model based at least in part on the new data (Jones; page 5, first para, the last 4 lines; page 10, the last 7 lines; Tapscott, para 58, lines 1-17; para 81, lines 1-11).
Regarding claim 20, Jones in view of Tapscott teaches the system of claim 13, wherein the software is disposed on the main memory or the secondary memory (Jones, figures 1 and 2; Tapscott, para 48).

Response to Arguments
On page 6 of the Remarks, with respect to independent claims 1, 12, and 13, Applicant argues that the prior art does not teach a petrophysical property because an outcrop is exposed and/or visible at the surface of the earth, which is not equivalent to a subsurface geological model.  The Examiner respectfully disagrees with this argument.
Jones teaches that while some systems span from regional to outcrop scale, the “integration of georeferences data across a wider than normal range in scale helps to address several of the existing limitations” of other methods (Abstract), and then in Table 1 on page 10, lists scales including sub-surface geology which comprises mining records, well cores, and boreholes.  The first paragraph of page 5 then states that “high-performance 3D visualisation is commonplace in all major petroleum companies and has become an integral part of standard exploration and production activities,” and on page 9, the first paragraph of the “Multiple scales” section states that “Multi-scale digital models represent one tool that can help to improve understanding, and are already being utilised during petroleum exploration and production” and that combining different types of spatially referenced data in a single geospatial model in immersive visualization allows a 3D geospatial GUI to be extended into the sub-surface.”  Accordingly, the Examiner respectfully submits that Jones indeed teaches sub-surface scales, and their use in petroleum exploration.  However, as shown above, while one of ordinary skill in the art would infer that such sub-surface properties in petroleum exploration would include petrophysical properties, this is not explicitly discussed in Jones; hence Tapscott is relied upon for explicit teaching of this feature.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dulac (U.S. Patent No. 10,795,053); Systems and methods of multi-scale meshing for geologic time modeling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613